On Remand from the Alabama Supreme Court

MURDOCK, Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. See Ex parte Bender Shipbuilding & Repair Co., *587879 So.2d 577 (Ala.2003). In compliance with the Supreme Court’s opinion, the judgment of the trial court is hereby reversed; the trial court is directed on remand to enter a judgment in favor of Bender Shipbuilding & Repair Co., Inc.
REVERSED AND REMANDED WITH INSTRUCTIONS.
YATES, P.J., and CRAWLEY, THOMPSON, and PITTMAN, JJ., concur.